Filed pursuant to Rule 424 (b) (i) SEC File # 333-148959 Prospectus The Information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offering or sale is not permitted. SONA RESOURCES, INC. Offering by Selling Security Holders: 805,500 Shares of Common Stock This Prospectus relates to the registration and sale of up to 805,500 of our shares of common stock for resale by the selling security holders identified in this prospectus.We will not receive any of the proceeds from the sale of the shares by the selling security holders.The shares are being registered to permit the resale of shares owned by the selling security holders named in this prospectus.The number of shares of Sona Resources, Inc. common stock being registered by selling security holders represents 31% of our currently issued and outstanding shares. Our common stock is presently not traded on any market or securities exchange. The sale price to the public is fixed at $0.05 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board (“OTCBB”). Although we intend to apply for quotation of our common stock on the OTCBB through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. Investing in our common stock involves a high degree of risk.A potential investor should carefully consider the factors described under the heading “Risk Factors” beginning at page 6. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed. The Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such state. The date of this Prospectus is November 17, 2008. -1- Table of Contents Prospectus Summary 3 Disclosure Regarding Forward-Looking Statements 5 Risk Factors 6 Use of Proceeds 13 Market for Common Shares & Related Stockholder Matters 13 Management’s Discussion And Analysis Or Plan of Operations 13 Description Of Business 18 Description OfProperty 21 Legal Proceedings 23 Determination Of Offering Price 23 Management 24 Executive Compensation 27 Security Ownership Of Certain Beneficial Owners And Management 28 Certain Relationships And Related Transactions 29 Selling Security Holders 29 Plan of Distribution 31 Description Of Securities 33 Legal Matters 33 Experts 33 Transfer Agent And Registrar 34 Where You Can Find More Information 34 Financial Statements 34 -2- Dealer Prospectus Delivery Instructions Until February 18, 2009 all dealers that effect transactions in these shares of common stock , whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. PROSPECTUS SUMMARY Overview The following is only a summary of the information, financial statements and the notes included in this Prospectus. You should read the entire Prospectus carefully, including “Risk Factors” and our Financial Statements and the notes to the Financial Statements before making any investment decision. Unless the context indicates or suggests otherwise, the terms “we,” “our” and “us” means Sona Resources, Inc. Our Business Sona is a start-up, pre-exploration stage company, incorporated in the State of Nevada on January 18, 2007 and with a fiscal year end of September 30.We have no subsidiaries, affiliated companies or joint venture partners. Our business is the search for gold and related minerals. Our planned exploration work is exploratory in nature.We have not generated any operating revenues since inception.Our sole holding is a 100% interest in the Sagar Claim located in the Republic of India.As well all of our directors, officers and our consulting geologist reside in India. See ‘Risk Factors’, page 6. We have not discovered any ores or reserves on the Sagar Claim. We have incurred losses since inception and we must raise additional capital to fund our operations.There is no assurance we will be able to raise this capital. Sona has not conducted any exploration work on the Sagar Claim. With funds on hand we plan to commence Phase 1 work of a two-phase exploration program recommended for the Sagar Claim.It is our plan to commence Phase I work in the fall of 2008.We will have to raise additional cash to undertake anything beyond this initial work on the Sagar Claim. There is no assurance that a commercially viable mineral deposit, a reserve, exists at our mineral claim.There is no assurance a mineral deposit can be shown to exist on the Sagar acclaim unless and until sufficient and appropriate exploration is done and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years and would require expenditure of very substantial amounts of capital.We do not presently have such capital.We may never be able to raise this capital. Management devotes only part-time to Sona’s business. Sona has no fulltime employees Principal Office Our administrative office is located at 2/41 Timurty OM Housing Society, Sion, Chunnabhatti, Mumbai, India 400022.Our telephone number is 91 9820600 700. -3- Summary Financial Information Since inception we have received a non interest-bearing loan from a director in the amount of $5,993.On August 31, 2007 we completed a private placement pursuant to Regulation S of the Securities Act of 1933, of2,000,000 shares of common stock sold to our two officers and directors at the price of $0.001 per share to raise $2,000.On September 30, 2007 we completed a further private placement pursuant to Regulation S of the Securities Act of 1933, whereby 605,500 common shares were sold at the price of $0.05 per share to raise $30,276 for an aggregate total of $30,276 cash raised from the sale of shares.We had a working capital deficiency of $10,992 and cash on hand of $2,918 as of June 30, The following financial information summarizes the more complete historical financial information found in our financial statements contained elsewhere in this prospectus: Nine Months ended June 30,2008 FromInception (Jan. 18/07)to September, 30, 2007 Statement of Expenses Information: Revenue $NIL $NIL Net Losses 38,417 37,361 Total Operating Expenses 38,417 37,361 Exploration Costs 5,000 10,000 General and Administrative 33,917 27,361 As at June 30, 2008 (Unaudited) As atSeptember 30, 2007 (Audited) Balance Sheet Information: Cash $2,918 $25,404 Total Assets 2,918 25,404 Total Liabilities 13,910 9,679 Stockholders Equity (Deficiency) (10,992) 15,725 As summarized above, we have raised a total of $30,276 in equity and we have received an additional $6,203 in loan capital (in the form of non interest bearing demand loans) advanced by our President. We plan to finance our ongoing operations through a combination of equity and debt capital.We will have to raise additional funds within the next twelve months to satisfy our cash needs.Our President has agreed to advance up to an additional $25,000 to ensure we will have sufficient funds to satisfy our cash requirements for the forthcoming twelve months. Accordingly, should our President (i) fail to advance the $25,000 she has agreed to advance, or (ii) demand repayment of loan advances she has made, we would have no funds to satisfy our cash requirements and would have to go out of business. -4- Common Stock Outstanding As Of The Date Of This Prospectus We have 2,605,500 shares of common stock outstanding. Common Stock Offered By Selling Security Holders Up to 805,500 shares offered by the selling security holders (including 200,000 shares, 7.7% of our issued and outstanding shares, being offered by our directors and officers) detailed in the section of the Prospectus entitled “Selling Security Holders” beginning on page 29. Use Of Proceeds We will not receive any proceeds from the sale of shares of common stock by the selling security holders. Plan Of Distribution The offering is made by the selling security holders named in this Prospectus to the extent they sell shares. We intend to seek quotation of our common stock on the OTCBB.However, no assurance can be given that our common stock will be approved for quotation on the OTCBB. Selling security holders may sell at market or privately negotiated prices. Lack Of Liquidity In Our Common Stock Our common stock is not presently quoted on or traded on any securities exchange or automated quotation system and we have not yet applied for listing or quotation on any public market.We can provide no assurance that there will ever be an established public trading market for our common stock. Risk Factors You should carefully consider all the information in this Prospectus. In particular, you should evaluate the information set forth in the section of the Prospectus entitled “Risk Factors” beginning on page 6 before deciding whether to invest in our common stock. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains statements that constitute forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934 and
